Case 1:21-cr-00041-JL Document 28 Filed 03/16/21 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW HAMPSHIRE

 

IN RE THE MATTER OF:
Nobody (fka Richard Paul) Case No. 21 -cr-41-04-JL.
(Patitloner’s Narne) (if known)

REQUEST FOR APPOINTMENT OF COUNSEL

 

L, Nebode (Fho Racbronll Paw 1 sspectfully request enpointment of

counsel to represent me as a criminal defendant.

| am financially unable to hire counsel, A completed Financial Affidavit is attached.

| declare under penalty of perjury that the foregoing is true and correct.

Date: 1b 3-00 Nob. Prickly chou Pound

“iy 8 of ni

RULING BY JUDICIAL OFFICER

 

Oo hequest Approved. Appoint Counsel.
O Request Denied.
QO Other:

Date: 3llb [2-4

USDCNH-17 (Rev. 4/2018) (Previous Editions Obsolete)

 
